UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JO ANNA CANZONERI McCORMICK,
                             Plaintiff,                       18-CV-11195 (CM)
                    -against-                                 ORDER OF DISMISSAL
UNITED STATES OF AMERICA, et al.,                             UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On December 8, 2011, Judge Preska of this Court barred Plaintiff from filing any new

civil action in forma pauperis (IFP) in this Court without first obtaining from the Court leave to

file. (See Canzoneri v. Tribune, A Business Entity, ECF 1:11-CV-6614, 6.). On November 26,

2018, Plaintiff filed the present pro se action. And while Plaintiff has not filed an application to

proceed in forma pauperis, she has not paid the relevant fees to bring this action. In addition,

Plaintiff has not sought leave to file this action. The Court therefore dismisses this action without

prejudice because of Plaintiff’s failure to comply with Judge Preska’s December 8, 2011 order in

Canzoneri, No. 11-CV-6614.

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith and therefore IFP

status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).
       The Court directs the Clerk of Court to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   August 13, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
